               Case 2:20-cr-00086-RAJ Document 67 Filed 11/13/20 Page 1 of 1




 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
      UNITED STATES OF AMERICA,                        NO. CR20-0086-RAJ
 9
                                Plaintiff
                                                       ORDER GRANTING LEAVE
10
                          v.                           TO FILE OVERLENGTH BRIEF
11
      JUSTIN ERIN CRITCHELL,
12
13                             Defendant.

14
15          The Court, having reviewed the United States’ Motion for Leave to File
16 Overlength Brief, and finding good cause, enters the following order:
17          IT IS HEREBY ORDERED that the Motion (Dkt. #56) is GRANTED. The Court
18 GRANTS permission for the United States to file its response to Defendant’s Motion to
19 Dismiss the Indictment For Violation of [His] Right to a Speedy Trial (Dkt. #53) in
20 excess of 12 pages, but no more than 20 pages.
21          DATED this 13th day of November, 2020.
22
23
24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge
26
27
28

     Order for Leave to File Overlength Brief                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Critchell, CR20-0086-RAJ - 1
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
